Order entered March 25, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00047-CV

                               WILBUR LEON BELL, Appellant

                                                V.

 CARNIVAL CORPORATION, CARNIVAL CRUISE LINE, CARNIVAL CONQUEST,
                         ET AL., Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-1309652

                                            ORDER
       Because the reporter’s record has been filed, we DENY as moot the reporter’s request for

extension of time to file the record.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE